11-3737-cr
United States v. Haynes


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
14th day of October, two thousand fourteen.

PRESENT:
            ROSEMARY S. POOLER,
            REENA RAGGI,
            PETER W. HALL,
                  Circuit Judges.
_____________________________________

United States of America,

                          Appellee,

                   v.                                               11-3737-cr

Emerson Haynes, AKA Anthony Haynes,

                  Defendant-Appellant.
____________________________________


FOR APPELLEE:                                 Joseph J. Karaszewski, Assistant United States
                                              Attorney for the Western District of New York
                                              (William J. Hochul, Jr., United States Attorney, on
                                              the brief), Buffalo, N.Y.

FOR DEFENDANT-APPELLANT:                      Emerson Haynes, pro se, Buffalo, N.Y.

         Appeal from a judgment of the United States District Court for the Western District of
New York (Skretny, C.J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Emerson Haynes, pro se, appeals a judgment of the United States District Court for the
Western District of New York (Skretny, C.J.) entered on September 6, 2011, following a jury
verdict, convicting him of unlawful use of premises for the purpose of manufacturing and
distributing marijuana, in violation of 21 U.S.C. § 856(a)(1), and unlawful possession of a
firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). We assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.

        Upon review of the record, we conclude that the district court properly denied Haynes’s
pretrial motions seeking to dismiss the indictment and to suppress evidence. Haynes based his
motions on unsupported allegations that the grand jury considered improper evidence, the
prosecution was vindictive, the Government’s conduct was “outrageous,” and his speedy trial
rights were violated. We further conclude that Haynes was not denied his right to challenge the
validity of the search warrant. The October 19, 2009 report and recommendation of the
magistrate judge reflects that his challenge to the warrant was considered and rejected. We also
find no support in the record for Haynes’s contentions that the district court acted as a “rubber
stamp” for the Government, or that the court colluded with the Government and standby counsel
to violate his rights.

        With respect to Haynes’s ineffective assistance of counsel claims, those claims should be
made in the first instance to the district court. See United States v. Matos, 905 F.2d 30, 32 (2d
Cir. 1990). This Court prefers to hear ineffective assistance claims on collateral review. See
United States v. Doe, 365 F.3d 150, 152 (2d Cir. 2004). Although we may decide such claims on
direct appeal when their resolution is “beyond any doubt” or in the interest of justice, Haynes
has not made such a showing. Matos, 905 F.2d at 32 (internal quotation marks omitted).

      We have considered Haynes’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                2